        Case 1:21-mj-00047-ZMF Document 1-1 Filed 01/13/21 Page 1 of 10




                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Melissa Ammons, being duly sworn, hereby depose and states as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent with the Federal Bureau of Investigation (FBI) and have been

so since 2010. As such, I am an officer of the United States who is empowered by law to conduct

investigations of and to make arrests for offenses enumerated in Titles 18 and 21 of the United

States Code. During my employment as an FBI Agent, I have been assigned to investigate

violations of federal law including Health Care Fraud and National Security violations, and have

also assisted in the investigation of various other violations of federal crimes. I was assigned as a

Supervisory Special Agent at FBI Headquarters with the Directorate of Intelligence for

approximately 18 months. I have received training and I have gained experience in interviewing

and interrogation techniques, arrest procedures, search warrant applications, the execution of

searches and seizures, and various other criminal laws and procedures. Prior to my employment

as an FBI agent, I was employed as a United States Border Patrol Agent for approximately three

and a half years. I am currently assigned to the Washington Field Office, Counterterrorism

Division.

       2.      This affidavit is submitted in support of a criminal complaint alleging that Dominic

Pezzola (“PEZZOLA”), also known as “Spaz,” committed violations of 18 U.S.C. §§ 1752(a)

(Restricted Buildings or Grounds), 1361 (destruction of government property), and 1512(c)(2)

(obstruction of an official proceeding), in connection with his actions at and inside the U.S. Capitol

on or about January 6, 2021.
           Case 1:21-mj-00047-ZMF Document 1-1 Filed 01/13/21 Page 2 of 10




          3.     This affidavit is based on my personal knowledge, information provided to me by

other law enforcement agents and officers, law enforcement records, and my training and

experience.

          4.     Because this affidavit is being submitted for the limited purpose of establishing

probable cause in support of a criminal complaint, I have not included each and every fact

known to me concerning this investigation. I have set forth only the facts that I believe are

necessary to establish probable cause that PEZZOLA violated 18 U.S.C. §§ 1752(a), 1361, and

1512(c)(2).

                                           PROBABLE CAUSE

          5.     The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is secured 24

hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include permanent and temporary

security barriers and posts manned by U.S. Capitol Police. Only authorized people with appropriate

identification are allowed access inside the U.S. Capitol.

          6.     On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members of the

public.

          7.     On January 6, 2021, a joint session of the United States Congress convened at the United

States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session, elected

members of the United States House of Representatives and the United States Senate were meeting in

separate chambers of the United States Capitol to certify the vote count of the Electoral College of the 2020

Presidential Election, which had taken place on November 3, 2020. The joint session began at

approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the House and Senate adjourned

to separate chambers to resolve a particular objection. Vice President Mike Pence was present and

presiding, first in the joint session, and then in the Senate chamber.

          8.     As the proceedings continued in both the House and the Senate, and with Vice President

Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol. As noted

                                                      2
         Case 1:21-mj-00047-ZMF Document 1-1 Filed 01/13/21 Page 3 of 10



above, temporary and permanent barricades were in place around the exterior of the U.S. Capitol building,

and U.S. Capitol Police were present and attempting to keep the crowd away from the Capitol building and

the proceedings underway inside.

        9.      At approximately 2:00 p.m., certain individuals in the crowd forced their way through, up,

and over the barricades, and officers of the U.S. Capitol Police, and the crowd advanced to the exterior

façade of the building. The crowd was not lawfully authorized to enter or remain in the building and, prior

to entering the building, no members of the crowd submitted to security screenings or weapons checks by

U.S. Capitol Police Officers or other authorized security officials.

        10.     At such time, the certification proceedings were still underway, and the exterior doors and

windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police

attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after 2:00 p.m.,

individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows and by

assaulting members of the U.S. Capitol Police, as others in the crowd encouraged and assisted those acts.

        11.     Shortly thereafter, at approximately 2:20 p.m. members of the United States House of

Representatives and United States Senate, including the President of the Senate, Vice President Pence, were

instructed to—and did—evacuate the chambers. Accordingly, all proceedings of the United States

Congress, including the joint session, were effectively suspended until shortly after 8:00 p.m. the same day.

In light of the dangerous circumstances caused by the unlawful entry to the U.S. Capitol, including the

danger posed by individuals who had entered the U.S. Capitol without any security screening or weapons

check, Congressional proceedings could not resume until after every unauthorized occupant had left the

U.S. Capitol, and the building had been confirmed secured. The proceedings resumed at approximately

8:00 p.m. after the building had been secured. Vice President Pence remained in the United States Capitol

from the time he was evacuated from the Senate Chamber until the session resumed.

        12.     During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of violations



                                                      3
         Case 1:21-mj-00047-ZMF Document 1-1 Filed 01/13/21 Page 4 of 10



of local and federal law, including scores of individuals inside the U.S. Capitol building without authority

to be there.

        13.     On January 8, 2021, FBI received a lead depicting publicly available photographs and

videos of an unknown individual breaking the window of the U.S. Capitol Building, which is located in

Washington, D.C., with a clear plastic shield, and then entering the Capitol building. According to time

and date stamps, this occurred on January 6, 2021, at approximately 2:39 p.m..       Below are screen shots

from one such video. In the video, soon after the glass in the window is broken, an unidentified individual

can be heard yelling words to the effect of, “Go, Go, Go!” The individual with the shield is depicted in the

video as entering the Capitol building, while still holding the shield. The screen shot on the left shows the

individual breaking the window, and the screen shot on the right, which is taken seconds after the other

screenshot, shows his face.




        14.     A review of open source photographs also revealed photographs of a person, who appears

to be the same individual wielding the shield in the video referenced in the paragraph above, at a Make

America Great Again (MAGA) rally, which occurred in Washington, D.C. on or about December 12, 2020.

                                                     4
         Case 1:21-mj-00047-ZMF Document 1-1 Filed 01/13/21 Page 5 of 10



In one of those photographs, the individual who appears similar to the individual who broke the Capitol

window with a shield was wearing a black short-sleeved t-shirt with yellow, consistent with the “Proud

Boys” logo. In another picture from the MAGA rally, also available on open source, the individual was

wearing a t-shirt with a logo consistent with the United States Marine Corps. Depicted standing next to this

individual in the same photograph is another person wearing a helmet bearing what appears to be the logo

for the “Proud Boys.”

        15.     Another video posted to social media shows someone who appears to be the same

individual that broke the window of the Capitol with the shield, smoking a cigar inside the Capitol building.

In the video, the individual states words to the effect of, “Victory smoke in the Capitol, boys. This is

fucking awesome. I knew we could take this motherfucker over [if we] just tried hard enough.” A

screenshot from that video is below.




        16.     The FBI has spoken to an individual your affiant will refer to as “W-1” for purposes of this

                                                     5
         Case 1:21-mj-00047-ZMF Document 1-1 Filed 01/13/21 Page 6 of 10



affidavit. W-1 stated that W-1 was in Washington, D.C., during the protests that occurred on January 6,

2021.

        17.      W-1 stated that after the events at the Capitol as described above, he or she spoke to an

individual he or she knows as “Spaz,” along with other individuals.             W-1 stated that during that

conversation, “Spaz” bragged about breaking the windows to the Capitol and entering the building. In a

subsequent interview W-1 clarified that “Spaz” said that he used a Capitol Police shield to break the

window. W-1 said that “Spaz” can be seen on the cover of many newspapers and recognizes him from

those photographs. W-1 stated that other members of the group talked about things they had done during

the day, and they said that anyone they got their hands on they would have killed, including Nancy Pelosi.

W-1 further stated that members of this group, which included “Spaz,” said that they would have killed

[Vice President] Mike Pence if given the chance. According to W-1, the group said it would be returning

on the “20th,” which your affiant takes to mean the Presidential Inauguration scheduled for January 20,

2021, and that they plan to kill every single “m-fer” they can. 1 W-1 stated the men said they all had firearms

or access to firearms.

        18.      According to an FBI write-up of W-2’s initial interview, W-2 provided a telephone number

for “Spaz” of xxx-xxx-7260. 2 W-1 identified the individual with the gray beard in the photograph below

as “Spaz.” Your affiant notes that this photograph appears to have been taken inside the U.S. Capitol, and

that the individual identified as "Spaz” is carrying what appears to be a clear plastic shield, similar in

appearance to the one used to break the window of the Capitol. 3


1
 In a later interview, W-1 stated that the group had no definitive date for a return to Washington,
D.C, but W-1 re-iterated that the others agreed there would be guns and that they would be back
soon and they would bring guns.
2
       As noted below, this number is incorrect, but only incorrect as to the final digit of the
number, which is a “2,” and not a “0.” As of filing, your affiant is not sure how this discrepancy
arose.
3
        In W-1’s initial interview with law enforcement, W-1 initially incorrectly the individual
in the black knit hat in the foreground of this photograph as someone I will refer to as

                                                      6
         Case 1:21-mj-00047-ZMF Document 1-1 Filed 01/13/21 Page 7 of 10




        19.     The FBI has also spoken to an individual referred to for purposes of this affidavit as “W-

2.” W-2 told the FBI that W-2 has known PEZZOLA for over five years, including a period of time where

W-2 saw PEZZOLA frequently, but that he or she had not seen PEZZOLA in the last couple of years. W-

2 was shown a portion of the above photograph that included only the individual with the gray beard, along

with another version of the above photograph that was cropped to include the visible faces. W-2 stated that

the person with the gray beard depicted in the photographs shown to him or her was the individual he or

she knows as Dominic PEZZOLA.

        20.     On January 9, 2021, FBI obtained New York State Department of Motor Vehicles (DMV)



“Individual A.” W-1 later clarified that the person in the knit hat is not in fact Individual A and
identified a different person in a separate photograph as Individual A.
                                                    7
         Case 1:21-mj-00047-ZMF Document 1-1 Filed 01/13/21 Page 8 of 10



records for Dominic PEZZOLA. Records checks identified Dominic Pezzola, with a date of birth in 1977

and a residence in Rochester, New York. A copy of that DMV photograph is below.




        21.     On January 9, 2021, FBI located a publicly available Telegram account username

@KINGbehavior. The profile listed a display name of Spazzo 2nd°. The Bio stated: “Marine vet / boxer /

patriot/ Proud Boy 2nd°.”

        22.     Further FBI database checks established that Dominic PEZZOLA, with the same date of

birth in 1977 as listed in the New York DMV records, is the registered owner of cellular telephone number

xxx-xxx-7262. According to information provided by Verizon, PEZZOLA is the registered subscriber of

xxx-xxx-7262. Open source database queries identified xxx-xxx-7262 as the likely telephone number

linked to the Telegram account with a username of KINGbehavior and Display name of Spazzo – 2nd°. 4



4
        Your affiant is aware that the FBI has established a system whereby anyone with access to
the Internet can submit tips regarding the incident that occurred at the U.S. Capitol on January 6,
2021. The FBI has similarly set up a telephone number whereby individuals can report any
information they may have regarding the incident at the Capitol. Your affiant has reviewed every

                                                   8
        Case 1:21-mj-00047-ZMF Document 1-1 Filed 01/13/21 Page 9 of 10




                                            Conclusion
       23.      For all of the reasons stated above, there is probable cause that PEZZOLA

violated at least 18 U.S.C. §§ 1752(a), 1361, and 1512(c)(2).




“tip” she has been able to locate that mentions a shield. A summary of those tips is as follows: (1)
On January 7, 2021, an anonymous caller reported that the person with long hair seen in the media
entering the Capitol with a “battle shield” looked like an individual from Texas who is not
PEZZOLA. The anonymous caller continued that he had not seen this individual from Texas in
over twenty-five years, but that he has seen photographs on Facebook. (2) On January 7, 2021,
the FBI received a tip sent via the Internet, from an individual whose IP address resolved to
Michigan, that the man who broke the Capitol window with a shield is an individual who lives in
Florida. The Michigan tipster did not divulge how he or she claimed to know the person from
Florida. (3) On January 8, 2021, the FBI received a telephonic tip from an individual who stated
that he or she lived in Georgia. This Georgia tipster reported that he or she was told by a friend
that an airline pilot, who is not PEZZOLA, was in the Capitol on January 6, holding up the shield
that was used to smash the windows. The tipster did not see the photographs at question because,
according to the Georgia tipster, the pilot had deleted his entire social media. (4) On or about
January 9, 2021, the FBI received a tip from the New York State Police, which passed on
information that an anonymous tipster had provided to that agency. The anonymous New York
State tipster told the police that he was “99 percent” sure that the individual who broke the Capitol
window with a shield is a named individual from New York who is not PEZZOLA. (5) On or about
January 9, 2021, the FBI received a tip via the Internet from an individual who claimed to be
located in Ohio. This Ohio tipster claimed to identify a person from a photograph taken at the
Capitol, which did not involve a shield, on January 6, 2021. The Ohio tipster identified a 55-year-
old individual who is not PEZZOLA. The FBI believes the person described by the tipster is
indeed PEZZOLA. This Ohio tipster claimed to know the individual in the photograph from
interactions with him in Ohio. (6) On or about January 10, 2021, an individual who did not leave
a name reported to the FBI via the Internet that an individual from North Carolina, who is not
PEZZOLA, looked like the man using the shield to break into the Capitol. According to this
tipster, this North Carolina man put up a photo of Nancy Pelosi’s podium for sale. This tipster
stated, “I swear it looks like [this North Carolina man] with the black beard.”
                                                 9
       Case 1:21-mj-00047-ZMF Document 1-1 Filed 01/13/21 Page 10 of 10




       24.     I declare under penalty of perjury that th� information provided above in this

affidavit is true and correct to the best of my knowledge.


                                                     Respectfully submitted,



                                                                AMMONS
                                                     Special Agent
                                                     Federal Bureau oflnvestigation


Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 on January 13, 2021.
                           Zia M. Faruqui
                           2021.01.13 17:10:29
 _________________________________________
                           -05'00'
 ZIA M. FARUQUI
 U.S. MAGISTRATE JUDGE




                                                10
